Citation Nr: 0021542	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a cardiovascular 
disorder, to include hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
October 1971, and, thereafter, he served in the Army National 
Guard from December 1977 to May 1991.  During his National 
Guard service, the veteran performed numerous periods of 
active duty for training (ACDUTRA) to include ACDUTRA from 
April 27, 1991 to May 11, 1991.

This appeal arises from a November 1997 rating decision of 
the Huntington, West Virginia, regional office (RO) which 
determined that the appellant had failed to submit new and 
material evidence to reopen his claim of service connection 
for a heart disorder with hypertension.  The notice of 
disagreement was received March 1998.  The statement of the 
case was issued in February 1999.  The appellant's 
substantive appeal was received in March 1999.

On September 9, 1999, the undersigned Member of the Board of 
Veterans' Appeals (Board) presided over a videoconference 
hearing, with the veteran participating from the RO.  The 
veteran had previously indicated his consent to conducting 
the hearing in this manner, and a waiver of his right to an 
in-person hearing is associated with the claims folder.


FINDINGS OF FACT

1.  By a rating action dated in January 1993, the RO denied 
service connection for a heart condition with hypertension 
based, in part, upon the finding that there was no medical 
evidence establishing that the veteran's heart problems with 
hypertension were incurred in or aggravated by his active 
military service or ACDUTRA.

2.  The veteran did not appeal the RO's January 1993 
determination, and it became final.

3.  The evidence received since the RO's January 1993 
decision suggests that the veteran may have suffered a 
myocardial infarction during a period of ACDUTRA, that he 
currently suffers from cardiac problems, to include angina, 
and that post-service evidence shows continuity of the angina 
symptomatology.

4.  The veteran's claim of entitlement to service connection 
for a heart disorder, with hypertension, is plausible under 
the law.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied service 
connection for a heart disorder with hypertension is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a heart 
disorder with hypertension.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
heart disorder with hypertension is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's pre-induction medical examination, in July 
1968, indicated that his heart was normal.  A chest X-ray was 
also reported as normal.  His blood pressure was  138/60.  An 
examination report on or about his separation from active 
duty, in October 1971, is not of record.

Reports of periodic medical examinations conducted in 
December 1977, December 1981, and January 1986 showed that 
the veteran's heart was normal.  Respectively, his blood 
pressure while sitting was 130/80, 160/100, and 140/90.  At 
the time of his January 1986 examination, the veteran 
reported that he had history of high blood pressure.  He said 
he had "at one time" been on a medication to treat his high 
blood pressure.

In January 1988, the veteran was seen for complaints of hot 
and cold flashes.  He stated he had a history of 
hypertension, controlled by diet.  He said he had also been 
on Interval in the past.  He also indicated that he had 
experienced headaches and dizziness in the past.  His blood 
pressure was 160/110 with regular cuff.  His heart had a 
regular rate, without S3 or S4.  There were no murmurs.  The 
veteran's neck was without bruits.  The diagnosis was 
hypertension.  The veteran was administered 0.1 mg of 
Clonidine.  The next day, his blood pressure was 126/90.  He 
was given a prescription for Clonidine and instructed to see 
in personal physician.  

On a Report of Medical Examination conducted in June 1990, 
the veteran's heart was reported to be normal.  His blood 
pressure was 140/82.  He was found to be overweight, standing 
73 inches in height and weighing 266 pounds.  He was also 
noted to have had a high blood-cholesterol level.

In April 1991, while on ACDUTRA, the veteran was admitted to 
Baptist Memorial Medical Center with complaints of chest 
pain.  The suspected diagnosis was chest pain, and "rule 
out" unstable angina.  He was transferred to the emergency 
center at Little Rock Air Force Base (AFB) for observation.  
The veteran stated he had been fine when he had gotten up in 
the morning.  However, he reported that his blood pressure 
had been elevated for the past three to four days and, in 
fact, had been 180/105 two days earlier.  He said he was not 
taking any blood pressure medication, but had taken Interval 
in the past.  The veteran stated he had been doing light 
physical work in the heat of the day, and had started feeling 
dizzy.  He reported having bouts of diarrhea shortly 
thereafter, and then beginning to experience numbness on his 
left side.  He denied problems with walking or weakness.

Upon clinical evaluation, the veteran's blood pressure was 
147/84, without orthostatic changes.  Pupils were equal, 
round, and reactive to light.  Cranial nerves II through XII 
were intact.  The heart had a regular rate and rhythm.  There 
was no murmur.  An electrocardiogram showed no acute changes.  
There was mild left ventricular hypertrophy.  A chest X-ray 
was normal.  The assessment was history of hypertension - 
elevated now, and early heat injury versus early flu 
symptoms.  A Statement of Medical Examination and Duty 
Status, dated in May 1991, indicated that the veteran's 
"heat exhaustion injury" was incurred in the line of duty.

In November 1992, the veteran filed a claim for service 
connection for a heart condition.  He submitted copies of the 
aforementioned service medical records to support his claim.

By a rating action dated in January 1993, service connection 
for a heart condition with hypertension was denied.  The RO 
found there was no evidence that the veteran's heart 
problems, with hypertension, were incurred during active 
military service or ACDUTRA.  It was further held that there 
was no evidence that any pre-existing heart condition with 
hypertension had been aggravated during any of these periods 
of service.  The veteran was notified of the decision by a 
letter dated in January 1993.

In October 1997, the veteran filed a request to reopen his 
claim for service connection for a heart condition.  He 
stated he had suffered a heart attack in 1991, while serving 
on ACDUTRA.  He said he was taken to Little Rock AFB for 
initial treatment.  He recalled that, after being stabilized, 
he was returned to Camp Robinson.  He further stated that, 
because he was still experiencing chest pain, he was taken to 
Baptist Medical Center in Little Rock, and subsequently 
transferred back to Little Rock AFB.  The veteran stated that 
he underwent a heart catheterization at that time, and that 
said procedure had confirmed the fact that he had suffered a 
heart attack.  He maintained that he currently suffered from 
the residuals of his heart attack.  Specifically, he reported 
receiving treatment for hypertension.  He contended that he 
did not have heart problems or hypertension prior to his 
heart attack in 1991. 

The evidence received in connection with the request to 
reopen includes transcripts from a personal hearing held 
before the RO, as well as the aforementioned videoconference 
hearing; lay statements from family members; and medical 
records from Coal County Rural Health Clinic dated from April 
1994 to July 1997, the Huntington VA Medical Center (VAMC) 
dated in October 1997, and the Oklahoma City VAMC dated from 
January 1989 to March 1993.  Significantly, treatment records 
received from the Oklahoma City VAMC reflect that the veteran 
was admitted to the Little Rock VAMC in April 1991 with 
complaints of mild diarrhea, nausea, some shortness of 
breath, and pain radiating down his left shoulder and arm.  
He was noted to have given a history of hypertension since 
1981, and increased chest pain over the past six months.  
There was a question to whether he had suffered a myocardial 
infarction.  The veteran had been referred to the cardiology 
clinic at the Oklahoma VAMC for a more detailed evaluation of 
his condition.  

In a catheterization report dated on May 6, 1991, the veteran 
was observed to have negative MB fractions while, at the same 
time, having elevated CPKs.  He was also noted to have 
electrocardiogram changes in the way of T-inversion in the 
inferior lateral leads.  Further, the examiner indicated that 
the veteran had a strong family history, in that his father 
and paternal uncles had died at early ages due to 
arteriosclerotic heart disease.  The cardiac catheterization 
revealed that the veteran had normal coronary arteries and 
normal left ventricular function.  Nevertheless, the examiner 
opined that the veteran could have fallen into the "6% of 
people who despite having had an myocardial infarction have 
normal coronary arteries on angiography."  It was 
recommended that the veteran be treated as if he had suffered 
a myocardial infarction.  As he had normal coronary arteries 
and normal left ventricular function, the veteran's prognosis 
was deemed to be excellent.  

Subsequent clinical records received from the Coal County 
Rural Health Clinic show that the veteran was followed on a 
routine basis for complaints of chest pain, gastroesophageal 
reflux disease (GERD), and hypertension.  A January 1996 
report indicated that his complaint of pain to the left side 
of his chest was associated with his GERD.  However, when he 
was seen for complaints of increased blood pressure in March 
1997, an electrocardiogram showed an abnormal axis deviation, 
which was felt to be consistent with pulmonary disease.  An 
electrocardiogram performed in May 1997 showed left 
ventricular hypertrophy and borderline abnormal changes, 
thought possibly due to myocardial ischemia.  The veteran was 
variously diagnosed as having angina, chest wall pain, and 
anxiety-related symptoms.

Finally, the veteran testified in August 1998 and September 
1999 that he had been suffering from chest pain and dizziness 
since he suffered his "heart attack" during a period of 
ACDUTRA.  He reported being on various cardiac and anti-
hypertensive medications since that time.  The medical 
evidence of record appears to support this history of 
continuous treatment for complaints of chest pain.

II.  Analysis

The veteran's claim for service connection for a heart 
condition with hypertension was last finally denied in 
January 1993, and he was notified of this denial at his 
address of record.  The notification was not returned as 
undeliverable.  A determination on a claim by the agency of 
original jurisdiction of which a claimant is properly 
notified is final, unless an appeal is filed as prescribed in 
Department regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  
The veteran having failed to take any action with respect to 
the 1993 denial of his claim, the decision became final a 
year after the mailing of notification to him of the 
decision.  38 C.F.R. §§ 3.104, 20.302 (1999).

Because the present appeal as to a heart disorder with 
hypertension does not arise from an original claim, but 
rather comes from an attempt to reopen a claim which was 
previously denied, the Board must bear in mind the important 
distinctions between those two types of claims.  Prior to our 
discussion of the evidence which has been submitted since the 
January 1993 RO decision, we must first note that the U.S. 
Court of Appeals for Veterans Claims had previously held that 
the Secretary of Veterans Affairs, and, on appeal, the Board, 
were required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, ___ F.3d ___, No. 99-7108 
(Fed.Cir. July 26, 2000)..  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court:  
"Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim."  Fossie v. West, 12 Vet.App. 1, 4 
(1998), motion for recon/review denied, 12 Vet. App. 234 
(1999).  In determining whether newly submitted evidence is 
material under the caselaw discussed above, we are further 
guided by the Federal Circuit Court's discussion of the 
"uniquely pro-claimant" quality of the veterans' benefits 
system such that, although "not every piece of new evidence 
is 'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.

A "veteran" is a person who served in active military, 
naval, or air service.  38 U.S.C.A. § 101(2) (1991).  
Pursuant to 38 U.S.C.A. § 101(24), "'active military, naval, 
or air service' includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, and any period of inactive duty 
training [INACDUTRA] during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in line of duty."

Pertinent law provides that service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307) 
and the veteran currently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

Furthermore, where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

It should also be noted that certain presumptions, such as 
the above-mentioned presumption relating to certain diseases 
and disabilities (38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 
3.307, 3.309), the presumption of soundness (38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304), and the presumption of aggravation 
(38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply only to 
periods of active military service.  ACDUTRA and INACDUTRA do 
not qualify as active military service unless the individual 
involved was disabled or died from a disease or injury, as to 
the former, or an injury (disease is excluded), as to the 
latter, incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

While the RO appears to have reopened the veteran's claim for 
service connection for a cardiovascular disorder with 
hypertension and considered said issue on a de novo basis, 
the Board is not bound by that determination and is, in fact, 
required to conduct an independent new-and-material-evidence 
analysis in claims involving final rating decisions.  See 
Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996). 

The specified basis for the RO's denial in January 1993 was 
that there was no evidence that the veteran's heart problems, 
with hypertension, were incurred during active military 
service or ACDUTRA.  It was further held that there was no 
evidence that any preexisting heart condition, with 
hypertension, had been aggravated during any of these periods 
of service.  In this regard, the May 6, 1991, catheterization 
report indicated that the veteran may have suffered a 
myocardial infarction, despite manifesting normal coronary 
arteries on angiography.  That catheterization was performed 
during the veteran's ACDUTRA.  Further, the electrocardiogram 
dated in March and May 1997 revealed that the veteran has an 
abnormality of the heart that has been described as an 
abnormal left axis deviation and/or left ventricular 
hypertrophy.  This abnormality was identified as being 
consistent with pulmonary disease and myocardial ischemia.  
Taken together, this implies that the veteran may have 
suffered a myocardial infarction during his ACDUTRA in April 
1991, and that he currently suffers from some type of 
abnormality of the heart as a result of the myocardial 
infarction.  In this regard, the aforementioned medical 
records are new and material evidence, because they establish 
that the veteran may indeed suffer from a cardiac problem as 
a result of a myocardial infarction that occurred during his 
period of ACDUTRA in April 1991.  Accordingly, the new 
evidence is not merely cumulative of other evidence of 
record, and must be considered in order to fairly decide the 
merits of the veteran's claim.

As new and material evidence has been presented, it must 
immediately be determined whether, based upon all the 
evidence, and presuming its credibility, the reopened claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  See 
Hodge; see also Winters and Elkins.  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of proof of 38 U.S.C.A. § 5107 (a). Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  However, to be well grounded, a 
claim must be accompanied by evidence that suggests more than 
a purely speculative basis for granting entitlement to the 
requested benefits.  Dixon v. Derwinski, 3 Vet.App. 261, 262-
63 (1992).

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  When the question involved 
does not lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements in 
order to be well grounded.  There must be competent evidence 
of a current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in service injury or 
disease and the current disability (medical evidence).  The 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In the present case, there is evidence that the veteran 
suffers from various cardiovascular problems, to include 
angina and hypertension, and that electrocardiograms have 
identified what has been described as left ventricular 
hypertrophy and/or a left axis deviation that is consistent 
with pulmonary disease.  There was also a suggestion that 
these changes are the result of myocardial ischemia.  
Further, there is evidence that the veteran may have suffered 
a myocardial infarction during a period of ACDUTRA.  As 
referenced above, the May 1991 catheterization report 
indicates that the veteran could possibly be among the six 
percent of people who have had a myocardial infarction even 
though they show normal coronary arteries on angiography.  
The first two criteria of the Caluza test have therefore been 
satisfied.

What remains needed for a well-grounded claim of service 
connection is evidence of a nexus between the veteran's 
current heart disorder and the myocardial infarction he may 
have suffered during his ACDUTRA in April 1991.  In this 
regard, the veteran testified he has suffered from chest pain 
and dizziness since the alleged myocardial infarction that 
occurred in April 1991.  Further, as stated above, the 
medical evidence of record supports the veteran's contention 
that he has been seen for complaints of chest pain and 
dizziness on a recurrent basis, and that he has been 
prescribed various medications in an effort to alleviate 
these symptoms.

We recognize that a recent decision of the United States 
Court of Appeals for the Federal Circuit observed that there 
is a "uniquely low" threshold for assessing whether a claim 
is well grounded.  See Hensley v. West, ___ F.3d ___, No. 99-
7029, slip op. at 12-16 (Fed. Cir. May 12, 2000).  Moreover, 
the Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and we must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 10 
Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992). 

In view of the foregoing, although a direct link between the 
veteran's current heart problems and his alleged myocardial 
infarction during ACDUTRA has not been definitively 
established, the Board finds that the veteran has submitted 
sufficient evidence of a likelihood of a myocardial 
infarction during his period of ACDUTRA, and of continuity of 
symptomatology after that service, to make his claim 
plausible under the law.  Therefore, although this does not 
mean that the claim will ultimately be granted, the claim is 
well grounded, and further evidentiary development is 
required.

ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for a heart disorder with 
hypertension, and the reopened claim is found to be well 
grounded, to this extent only, the appeal is allowed.


REMAND

Because the claim of entitlement to service connection for a 
heart disorder with hypertension is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Specifically, the Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  The development 
of facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

As noted above, there is some evidence suggesting a 
relationship between the possible myocardial infarction the 
veteran suffered during his ACDUTRA in April 1991 and the 
various cardiovascular problems that he currently 
experiences.  A medical opinion is therefore needed to 
determine the nature and etiology of his current heart 
condition.  As noted above, the Court has held that the 
Board, in rendering its final decision, must secure 
independent medical evidence, rather than provide our own 
medical judgment in the guise of a Board opinion.  Colvin, et 
al., supra.  This includes the procurement of a medical 
opinion, where necessary.  See Ashley v. Brown, 6 Vet.App. 52 
(1993) (obtaining an advisory medical opinion is a viable way 
for the Board to fulfill its duty to assist an appellant).  
Thus the veteran should be afforded a VA cardiology 
examination.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and addresses 
of all VA and non-VA medical care providers who 
have treated the veteran for his heart disorder 
since April 1991.  All records not already 
included in the claims folder should be obtained 
and associated therein.

2.  The RO should schedule the veteran for a 
cardiology examination.  The veteran should be 
properly notified of the date, time, and place of 
the examination in writing.  The claims folder, to 
include a copy of this Remand decision, must be 
made available to the examiner for review prior to 
the examination.  The examiner should conduct an 
examination of the veteran's cardiovascular 
system, including any special tests deemed 
necessary, and provide a diagnosis for any 
abnormality found.  The examiner should provide 
his or her professional opinion, based upon the 
available medical evidence and sound medical 
principles, as to the following:

(a) whether it is at least as likely as not 
that the veteran suffered a myocardial 
infarction during his ACDUTRA in April 1991 
(and, if not, what his documented 
symptomatology signified);

(b) if the answer to the above is in the 
affirmative, whether it is at least as likely 
as not that any cardiovascular disorder 
currently suffered by the veteran is 
etiologically related to the myocardial 
infarction suffered during his ACDUTRA in 
April 1991;

(c) if the answer to the first question, 
above, is in the negative, whether it is at 
least as likely as not that any cardiovascular 
disorder currently suffered by the veteran is 
etiologically related to the symptomatology he 
manifested during his ACDUTRA in April 1991;

(d) if it is determined that any 
cardiovascular disorder pre-existed the 
veteran's ACDUTRA in April 1991, whether it is 
at least as likely as not that such condition 
underwent an increase in severity during that 
service.

(e) if the answer to the immediately preceding 
question is in the affirmative, whether it is 
indisputable that any increase during the 
period of ACDUTRA was due to the natural 
progress of the condition.

3.  When the above development has been completed, 
the case should be reviewed by the RO.  If the 
decision remains adverse to the veteran, he and 
his representative should be issued a supplemental 
statement of the case (SSOC).  The SSOC should 
contain a summary of the pertinent facts and a 
summary and discussion of the laws and regulations 
applicable to the veteran's claims.  The veteran 
and his representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

